DETAILED ACTION
This office action is a response to an application filed on 12/18/2020 in which claims 1-25 are pending for examination and claims 7, 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/20/2019, 01/02/2020 and 07/06/2020 were filed the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18, 21-25  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, 17-20 and 21 of Application No. 16/189519 in view of EVEVSKY (US 2013/0037608 A1) and Terwilliger et al (US 8746548 B2). Although the claims 
The compared table below shows only Example (sample) of how each of these claims are not patentably distinct from each other such as claims 1-4, 7-14, 17-20 and 21, respectively of the co-pending applications 16/189519.

Instant application 15/835669
Copending application 16/189519
Explanation
Claim 1
A method of dynamic staging in a client device, comprising:

receiving and decoding, at the client device, a staging profile identifier definition  corresponding to a plurality of staging profile identifiers, wherein each staging profile
identifier corresponds to one of a plurality of staging data files:

after decoding the staging profile identifier definition, generating one of the plurality of staging profile identifiers corresponding to the one of the plurality of staging data files stored at a server, by:
detecting a dynamic field in the staging profile identifier definition;
 retrieving a local parameter from a memory of the client device according corresponding to the dynamic field; and
replacing the dynamic field with the local parameter to generate the staging profile identifier; and
retrieving the one of the plurality of staging data files by transmitting a request to the server including the staging profile identifier








































Claim 2

The method of claim 1, wherein receiving and decoding the staging profile identifier definition comprises:

capturing an indicium and decoding the staging profile identifier definition from the indicium.











Claim 3   
 The method of claim 1, wherein receiving and decoding the staging profile identifier definition comprises:


recording an audio signal and extracting the staging profile identifier definition from the audio signal.



Claim 4
The method of claim 1, wherein receiving and decoding the staging profile identifier definition comprises:
receiving data from a radio-frequency tag containing the staging profile identifier definition.












Claim 5
The method of claim 1, wherein the staging profile identifier definition is a string containing the dynamic field.



Claim 6
 The method of claim 5, wherein the string includes:

a static server identifier portion; and a filename portion containing the dynamic field.


Claim 9

prior to transmitting the request to the server, receiving network configuration data for establishing a connection between the client device and a network.
Claim 10
 The method of claim 9, wherein receiving the network configuration data comprises:
receiving the network configuration data with the staging profile identifier definition.


Claim 11
The method of claim 10, wherein the network configuration data further comprises:
detecting a further dynamic field in the indicium; and
generating the network configuration data based on the further dynamic field.


Claim 12
The method of claim 1, further comprising, responsive to transmitting the request:
receiving the one of the plurality of staging data files; and
executing the received staging data file at the client device.



Claim 13
A client computing device, comprising:
a communications interface; a memory storing a local parameter; and
a processor interconnected with the communications interface and the memory, the processor configured to:
receive and decode a staging profile identifier definition corresponding to a plurality of staging profile identifiers, wherein each staging profile identifier corresponds to one of a plurality of staging data files: after decoding the staging profile identifier definition, generate one of the plurality of the staging profile identifiers corresponding to the one of the plurality of staging data files stored at a server, by:

detecting a dynamic field in the staging profile identifier definition; 
retrieving a local parameter from a memory of the client device corresponding to the dynamic field; and

replacing the dynamic field with the local parameter to generate the staging profile identifier; and retrieve the one of the plurality of staging data files by transmitting a request to the server including the staging profile identifier.
























Claim 14
The client computing device of claim 13, wherein the processor is configured to receive and decode the staging profile identifier definition by:
capturing an indicium and decoding the staging profile identifier definition from the indicium.





Claim 15
The client computing device of claim 13, wherein the processor is configured to receive and decode the staging profile identifier definition by:
recording an audio signal and extracting the staging profile identifier definition from the audio signal









Claim 16
The client computing device of claim 13, wherein the processor is configured to receive and decode the staging profile identifier definition by:

receiving data from a radio-frequency tag containing the staging profile identifier definition.











Claim 17
The client computing device of claim 13, wherein the staging profile identifier definition is a string containing the dynamic field.



Claim 18
The client computing device of claim 16, wherein the string includes:
a static server identifier portion; and a filename portion containing the dynamic field.


Claim 21

The client computing device of claim 14, wherein the processor is further configured to:

prior to transmitting the request to the server, receive network configuration data for establishing a connection between the client device and a network.


Claim 22
The client computing device of claim 21, wherein the processor is further configured to receive the network configuration with the staging profile identifier definition.


Claim 23
The client computing device of claim 22, wherein the processor is further configured to receive the network configuration by:
detecting a further dynamic field in the indicium; and
generating the network configuration data based on the further dynamic field.


Claim 24
The client computing device of claim 13, wherein the processor is further configured, responsive to transmitting the request, to:
receive the one of the plurality of staging data files; and execute the received staging data file.


Claim 25
A method of dynamic staging in a server, comprising:
storing a plurality of staging data files in a memory, each staging data file containing client device configuration data;

receiving, from a client device, a request for configuration data, the request including a staging profile identifier, wherein the parameter inserted by the client device into a staging profile identifier definition, after decoding the staging profile identifier definition, to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier;
in response to receiving the request, retrieving one of the staging data files from the memory that corresponds to the staging profile identifier; and
transmitting the retrieved staging data file to the client device.



A method of dynamic staging in a client device, comprising:
receiving, at the client device, a staging profile identifier definition; 




generating a staging profile identifier corresponding to one of a plurality of staging data files stored at a server, by:
detecting a dynamic field in the staging profile identifier definition; 
retrieving a set of prompt definitions according to the dynamic field; presenting prompts via an output assembly 
receiving input data corresponding to the prompts via an input assembly of the client device;
retrieving a selected parameter corresponding to the input data; and replacing the dynamic field with the selected parameter to generate the staging profile identifier; and
retrieving the one of the plurality of staging data files by transmitting a request to the server including the staging profile identifier.













Claim 2
The method of claim 1, wherein receiving the staging profile identifier definition comprises at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing the staging profile identifier definition.

 Claim 2
The method of claim 1, wherein receiving the staging profile identifier definition comprises at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing 



Claim 2
The method of claim 1, wherein receiving the staging profile identifier definition comprises at least one of: capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing the staging profile identifier definition.






Claim 3
The method of claim 1, wherein the staging profile identifier definition is a string containing the dynamic field.

Claim 4
    The method of claim 3, wherein the string includes:
a static server identifier portion; and
a filename portion containing the dynamic field.


The method of claim 1, further comprising:
prior to transmitting the request to the server, receiving network configuration data for establishing a connection between the client device and a network.

Claim 8
The method of claim 7, wherein receiving the network configuration data comprises:
receiving the network configuration data with the staging profile identifier definition.

Claim 9
The method of claim 8, wherein receiving the network configuration data further comprises:
detecting a further dynamic field in the staging profile identifier definition; and
generating the network configuration data based on the further dynamic field.



Claim 10
The method of claim 1, further comprising, responsive to transmitting the request:
receiving the one of the plurality of staging data files; and executing the received staging data file at the client device.






Claim 11
A client computing device, comprising:
a communications interface; a memory; and
a processor interconnected with the communications interface and the memory, the processor configured to:
receive a staging profile identifier definition;









generate a staging profile identifier corresponding to one of a plurality of staging data files stored at a server, by:
detecting a dynamic field in the staging profile identifier definition;
retrieving a set of prompt definitions according to the dynamic field;
presenting prompts via an output assembly of the client device according to the prompt definitions;
receiving input data corresponding to the prompts via an input assembly of the client device;
retrieving a selected parameter corresponding to the input data; and
replacing the dynamic field with the selected parameter to generate the staging profile identifier; and
retrieve the one of the plurality of staging data files by transmitting a request to the server including the staging profile identifier.














Claim 12
 The client computing device of claim 11, wherein the processor is configured to receive the staging profile identifier definition by at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging 
receiving data from a radio-frequency tag containing the staging profile identifier definition.


 Claim 12
 The client computing device of claim 11, wherein the processor is configured to receive the staging profile identifier definition by at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing the staging profile identifier definition.



Claim 12
 The client computing device of claim 11, wherein the processor is configured to receive the staging profile identifier definition by at least one of:


capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing the staging profile identifier definition.



Claim 13
The client computing device of claim 11, wherein the staging profile identifier definition is a string containing the dynamic field.

Claim 14
The client computing device of claim 13, wherein the string includes:
a static server identifier portion; and a filename portion containing the dynamic field.

Claim 17
    
The client computing device of claim 11, wherein the processor is further configured to:

prior to transmitting the request to the server, receive network configuration data for establishing a connection between the client device and a network.


Claim 18
The client computing device of claim 17, wherein the processor is further configured to receive the network configuration with the staging profile identifier definition.



claim 19
The client computing device of claim 18, wherein the processor is further configured to receive the network configuration by:

detecting a further dynamic field in the staging profile identifier definition; and

generating the network configuration data based on the further dynamic field.


Claim 20
 The client computing device of claim 11, wherein the processor is further configured, responsive to transmitting the request, to:
receive the one of the plurality of staging data files for storage in the memory; and
execute the received staging data file.


Claim 21
A method of dynamic staging in a server, comprising:

storing, in a memory of the server, (i) a plurality of staging data files, each staging data file containing client device configuration data, and (ii) a plurality of sets of prompt definitions;

receiving, from a client device, a request for one of the sets of prompt definitions, the request including an identifier of a ;

retrieving and sending, based on the storage location, the one of the sets of prompt definitions to the client device;

receiving, from the client device, a request for configuration data, the request including a staging profile identifier, wherein the staging profile identifier includes a selected parameter inserted by the client device into a staging profile identifier definition to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier, responsive to receipt of input data corresponding to the prompts at the client device;

in response to receiving the request, retrieving one of the staging data files from the memory that corresponds to the staging profile identifier; and

transmitting the retrieved staging data file to the client device.





Both claims are method. The underlined claimed limitations are identical. 
However, Claim 1 in the instant application states this limitation “decoding a staging profile identifier definition corresponding to a plurality of staging profile identifier corresponds to one of a plurality of staging data files and retrieving a local parameter from a memory of the client device according to the dynamic filed” which is not explicitly stated in the application 16/189519. The reference EVEVSKY discloses the limitations in  Fig.10; S1003; paragraph [0092]; decode the barcode (i.e. staging profile identifier definition)), at the client device (paragraph [0128]; last four lines; smart phone or apparatus 10; paragraph [0003]; smartphone), a .







Both method claim are identical except decoding. The reference EVESKY discloses decoding in Fig.10, S1003. 
It would have been obvious to modify the application 16/189519 with the reference EVESKY in order to retrieve personalized content information or files from server taught by EVESKY.











Both method claim are identical except decoding.
The reference EVESKY discloses decoding in Fig.10, S1003. 
It would have been obvious to modify the application 16/189519 with the reference EVESKY in order to retrieve personalized content information or files from server taught by EVESKY.










Both claims are method claims and the limitations of instant application read by the claim of co pending application.















Both claims are method claims and the limitations of instant application read by the claim of co pending application.



Both claims are method claims and the limitations of instant application read by the claim of co pending application.






Both claims are method claims and the limitations of instant application read by the claim of co pending application.






Both claims are method claims and the limitations of instant application read by the claim of co pending application.





Both claims are method claims and the limitations of instant application read by the claim of co pending application.








Both claims are method claims and the limitations of instant application read by the claim of co pending application.









The underlined claimed limitations are identical. 
However, Claim 13 in the instant application states this limitation “memory storing local parameter, decoding a staging profile identifier definition corresponding to a plurality of staging profile identifier corresponds to one of a plurality of staging data files and retrieving a local parameter from a memory of the client device according to the dynamic filed” which is not explicitly stated in the application 16/189519. The reference EVEVSKY discloses the limitations in  Fig.10; S1003; paragraph [0092]; decode the barcode (i.e. staging profile identifier definition)), at the client device (paragraph [0128]; last four lines; smart phone or apparatus 10; paragraph [0003]; smartphone), a staging profile identifier definition (Fig.10; S1002, S1003, paragraph [0091] and [0092]; receive dimensional barcode (i.e. staging profile identifier definition), and decode the dimensional barcode (i.e. staging profile 




Both claims are identical except decoding.
The reference EVESKY discloses decoding in Fig.10, S1003. 









Both claims are identical except decoding.
The reference EVESKY discloses decoding in Fig.10, S1003. 
It would have been obvious to modify the application 16/189519 with the reference EVESKY in order to retrieve personalized content information or files from server taught by EVESKY.








Both claims are identical except decoding.
The reference EVESKY discloses decoding in Fig.10, S1003. 
It would have been obvious to modify the application 16/189519 with the reference 









Both claims are product claims and the limitations of instant application read by the claim of co pending application.



Both claims are product claims and the limitations of instant application read by the claim of co pending application.





Both claims are product claims and the limitations of instant application read by the claim of co pending application













Both claims are product claims and the limitations of instant application read by the claim of co pending application



















The underlined claimed limitations are identical. 
However, Claim 25 in the instant application states this limitation “receiving request for configuration data, the request including a staging profile identifier, wherein the 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejection 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim  1-2, 5, 12, 13, 14, 17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1).

Regarding claim 1, EVEVSKY discloses a method of dynamic staging in a client device, comprising:
Receiving (Fig.10; S1002; paragraph [0091]; the apparatus receives dimensional barcode wherein dimensional barcode can be considered as staging profile identifier definition) and decoding (Fig.10; S1003; paragraph [0092]; decode the barcode (i.e. staging profile identifier definition)), at the client device (paragraph [0128]; last four lines; smart phone or apparatus 10; paragraph [0003]; smartphone), a staging profile identifier definition (Fig.10; S1002, S1003, paragraph [0091] and [0092]; receive dimensional barcode (i.e. staging profile identifier definition), and decode the dimensional barcode (i.e. staging profile identifier definition)) corresponding to a plurality of staging profile identifiers (Fig.16; paragraph [0123]; barcode data is associated with plurality of URLs (i.e. staging profile identifiers)) , wherein each staging profile identifier corresponds to one of a plurality of staging data files (paragraph [0162] and [0163]; each of URLs or staging profile identifiers associated with specific files or content (i.e. specific feature, information, product) stored at server; paragraph [0010]; staging profile identifiers or URLs are associated with specific file or special content stored at server):
after decoding the staging profile identifier definition (Fig.10; S1003; paragraph [0006]; decode the mark or barcodes, multi-dimensional codes; paragraph [0093]; decoding the barcode (i.e. staging profile identifier definition)), generating one of the plurality of staging profile identifiers (paragraph [0006]; the data of the mark or barcode data is processed to generate the URL that is specifically tailored to the identity or role or the user) corresponding to the one of the plurality of staging data files stored at a server (paragraph [0162]; each of URLs or staging profile identifiers associated with specific files or content (i.e. specific feature, information, product) stored at server; paragraph [0010]; staging profile identifiers or URLs are associated with specific file or special content stored at server) wherein , by:
detecting a dynamic field in the staging profile identifier definition (paragraph [0011]; scaning or detecting the mark or barcode data which includes dynamic fields or different type of data such as user destination information lists wherein paragraph [0104]; lines 1-9; URL is dynamically changing based on user roles such as age group, sex, demographic; paragraph [0125]; For example, the barcode URL is encoded in “xyz.com/000” and then if the user role is specific user of the apparatus “User Role 1”, the corresponding destination URL is “xyz.com/100”, another example is the barcode URL is encoded in “xyz.com/000”, and if the user role is specific user of the apparatus “User Role 2”, the corresponding destination is “xyz.com/200” wherein “000” can be considered as dynamic field because it is dynamically changing based on user role); the dynamic field containing an identifier of a local parameter (paragraph [0011]; user destination information lists many different types of data that may be encoded into a mark, therefore encoded data or dynamic field contains identifier of user roles to generate a destination URL tailored to the specific user)
retrieving the local parameter from a memory (Fig.6; 62; storage of apparatus) of the client device (Fig. 20; paragraph [0036] and [0139]; accessing or retrieving role-specific information or user identification information (i.e. local parameter) from the apparatus or client device) corresponding to the identifier in the dynamic field (paragraph [0011]; user destination information lists many different types of data that may be encoded into a mark, therefore encoded data or dynamic field contains identifier of user roles to generate a destination URL tailored to the specific user); and replacing the dynamic field with the local parameter to generate the staging profile identifier (Fig.10; S1004; paragraph [0086]; generate URL (i.e. staging profile identifier) by modifying the barcode URL (i.e. dynamic field) with local parameter such as user identification corresponding to a specific user of the apparatus; Fig.16 and paragraph [0125]; generating URL with local parameter such as user role; ]; For example, the barcode URL is encoded in “xyz.com/000” and then if the user role is specific user of the apparatus “User Role 1”, the corresponding destination URL is “xyz.com/100” by replacing dynamic field “000” with “100” according to user role ); and
retrieving the one of the plurality of staging data files (paragraph [0009]; URL is utilized to retrieve content or information (i.e. staging data files) through the web browser; paragraph [0064]; user retrieve file or electronic document from server; paragraph [0131]; user is accessing features/information (i.e. staging data files) from the webserver by using URL)

Zhang et al discloses retrieving the one of the plurality of data files by transmitting a request to the server including the staging profile identifier (paragraph [0143]; transmits request to the server wherein the request includes URL (i.e. staging profile identifier; paragraph [0146]; receiving digital component or data file such as map, driving instructions in response to transmitting request) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method scanning and decoding barcode of EVEVSKY with the method scanning and decoding barcode of Zhang in order to allow more efficient use of server resources taught by Zhang. (paragraph [0045]).

Regarding claim 2, EVEVSKY in view of Zhang discloses the method of claim 1, wherein receiving and decoding the staging profile identifier definition (EVEVSKY; Fig.10; S1002, S1003, paragraph [0091] and [0092]; receive dimensional barcode (i.e. staging profile identifier definition), and decode the dimensional barcode (i.e. staging profile identifier definition) comprises:
capturing an indicium (EVEVSKY; paragraph [0052]; the barcode reader or camera read or capture indicium or information of barcode) and decoding the staging profile identifier definition from the indicium.(EVEVSKY; paragraph [0053]; decoding barcode (i.e. staging profile identifier definition) )

Regarding claim 5, EVEVSKY in view of Zhang discloses the method of claim 1, wherein the staging profile identifier definition is a string containing the dynamic field. (EVEVSKY; paragraph [0062]; barcode (i.e. staging profile identifier definition) includes URL which is changing dynamically depending on user of apparatus)

Regarding claim 12, EVEVSKY in view of Zhang disclose the method of claim 1, further comprising, responsive to transmitting the request (Zhang; paragraph [0143]; transmits request to the server wherein the request includes URL (i.e. staging profile identifier )
receiving the one of the plurality of staging data files (EVESKY; paragraph [0009]; URL is utilized to retrieve content or information (i.e. staging data files) through the web browser) and executing the received staging data file at the client device.(Zhang; paragraph [0146]; receiving and executing or processing digital component or data file such as map, driving instructions in response to transmitting request)

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 1.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 2.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 5.

Regarding claim 24, claim 24 is rejected for the same reason as set forth in claim 12.

3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1)
and Hull et al (US 2005/0005760 A1).

Regarding claim 3, EVEVSKY in view of Zhang discloses the method of claim 1, wherein receiving and decoding the staging profile identifier definition (EVEVSKY; Fig.10; S1002, S1003, paragraph [0091] and [0092]; receive dimensional barcode (i.e. staging profile identifier definition), and decode the dimensional barcode (i.e. staging profile identifier definition)comprises:
EVEVSKY in view of Zhang does not explicitly disclose recording an audio signal and extracting the staging profile identifier definition from the audio signal.
Hull et al discloses recording an audio signal and extracting the staging profile identifier definition from the audio signal. (Fig.3; 360; barcode information is stored or recoded as radio signal, paragraph [0059]; barcode information is extracted from audio signal)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of EVEVSKY in view of Zhang with the method of Hull in order to store barcode in mp3 file taught by Hull.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 3.

s 4, 6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1), and Levin et al (US 2016/0283699 A1).

Regarding claim 4, EVEVSKY in view of Zhang discloses the method of claim 1, wherein receiving and decoding the staging profile identifier definition (EVEVSKY; Fig.10; S1002, S1003, paragraph [0091] and [0092]; receive dimensional barcode (i.e. staging profile identifier definition), and decode the dimensional barcode (i.e. staging profile identifier definition) comprises:
EVEVSKY in view of Zhang does not explicitly disclose receiving data from a radio-frequency tag containing the staging profile identifier definition
Levin discloses receiving data from a radio-frequency tag containing the staging profile identifier definition (paragraph [0190]; receiving data from machine readable code with RFID tag by using RFID device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting dimensional barcode to obtain data from server of EVEVSKY in view of Zhang with the method of Levin in order to use NFC communication channel taught by Levin.

Regarding claim 6, EVEVSKY in view of Zhang and Levin disclose the method of claim 5, 
the string includes a server identifier portion and a file name portion containing the dynamic field.(EVEVSKY; Fig.16; paragraph [0123] and [0125]; Barcode data includes server identifier portion www.xyz.com and file name portion such as www/xyz.com/000 wherein file name portion is dynamically changing based on user role)
EVEVSKY in view of Zhang does not explicitly disclose the string includes:
a static portion; and the dynamic field. 
Levin discloses the string includes a static portion; and the dynamic field. (paragraph [0106]; access enabling code includes static code and dynamic code)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of EVEVSKY in view of Zhang with the method of Levin in order to use NFC communication channel taught by Levin.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 4.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 6.

9.	 Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1) and Kuo et al (US 2015/0339414 A1).

Regarding claim 8, EVEVSKY in view of Zhang discloses the method of claim 1, EVEVSKY in view of Zhang does not explicitly disclose the local parameter includes one of a software version of the client device, and a model identifier of the client device 
(paragraph [0036]; local parameter includes model identifier of device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of EVEVSKY in view of Zhang with the method of Kuo in order to meet design specification taught by Kuo.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 8.

10. 	Claims 9, 10, 21, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1) and Buchner (US 2014/0104139 A1)

Regarding claim 9, EVEVSKY in view of Zhang discloses the method of claim 2, further comprising: transmitting the request to the server (Zhang; paragraph [0143]; transmits request to the server )
EVEVSKY in view of Zhang does not explicitly disclose prior to transmitting the data to the server, receiving network configuration data for establishing a connection between the client device and a network.
Buchner discloses prior to transmitting the data to the server, receiving network configuration data for establishing a connection between the client device and a network. (paragraph [0035]; receiving network configuration data such as communication port number IP address to establish connection between the client device and network before transmit data to server or host)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of EVEVSKY in view of Zhang with the method of Buchner in order to use configuration data from barcode to connect host device with client device taught by Buchner.

Regarding claim 10, EVEVSKY in view of Zhang and Buchner discloses the method of claim 9, wherein receiving the network configuration data comprises:
receiving the network configuration data with the staging profile identifier definition. (Buchner; paragraph [0036]; receiving network configuration data with scannable configuration code)

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 9.

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 10.

11.	Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVEVSKY (US 2013/0037608 A1) in view of Zhang et al (US 2018/0322536 A1), Buchner (US 2014/0104139 A1) and Terwilliger et al (US 8746548 B2).

Regarding claim 11, EVEVSKY in view of Zhang and Buchner discloses the method of claim 10, wherein the network configuration data (Buncher; Fig.2C; network configuration data) further comprises:
EVEVSKY in view of Zhang and Buchner does not explicitly disclose detecting a further dynamic field in the indicium, generating the network configuration based on further dynamic field.
Terwillger discloses detecting a further dynamic field in the indicium (Terwillger; Fig.4; detecting model type and component from dynamic multidimensional QR code); and
generating the network configuration data based on the further dynamic field. (Terwillger; Fig.4; generating repair and maintenance based on dynamic multidimensional QR code)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of EVEVSKY in view of Zhang and Buchner with the method of Terwillger in order to generate network configuration data from QR code taught by Terwillger.

Regarding claim 23, claim 23 is rejected for the same reason as set forth in claim 11.

12.	Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al (US 8746548 B2) in view of EVEVSKY (US 2013/0037608 A1) 

Regarding claim 25, Terwilliger discloses a method of dynamic staging in a server (Fig.4; service engine 52), comprising:
Column 7; line 30-40; service engine 54 stores data file associate QR code, Fig.2C; each data files includes configuration data such as CPU removal demonstration);
receiving, from a client device, a request for configuration data, the request including a staging profile identifier, in response to receiving the request, retrieving one of the staging data files from the memory that corresponds to the staging profile identifier; and transmitting the retrieved staging data file to the client device. (Column 5; line 1-10 and line 25-55; retrieving staging data files such as video or network location content after accessing url with the server (i.e. transmitting request to the server) which includes service identifier)
Terwilliger does not explicitly disclose the staging profile identifier includes a local parameter inserted by the client device into a staging profile identifier definition, after decoding the staging profile identifier definition to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier;
EVEVSKY discloses the staging profile identifier (Fig.4A, barcode) includes a local parameter inserted by the client device into a staging profile identifier definition, after decoding the staging profile identifier definition (Fig.10; S1003; decode barcode URL (i.e. staging profile identifier definition)) to replace a dynamic field of the staging profile identifier definition that contains an identifier of the local parameter (paragraph [0011]; user destination information lists many different types of data that may be encoded into a mark, therefore encoded data or dynamic field contains identifier of user roles to generate a destination URL tailored to the specific user) and thereby generate the staging profile identifier(Fig.10; S1002, S1003, detecting dynamic field or URL from the barcode or staging profile identifier definition wherein paragraph [0104]; lines 1-9; URL is dynamically changing based on user roles such as age group, sex, demographic; paragraph [0125]; For example, the barcode URL is encoded in “xyz.com/000” and then if the user role is specific user of the apparatus “User Role 1”, the corresponding destination URL is “xyz.com/100”, another example is the barcode URL is encoded in “xyz.com/000”, and if the user role is specific user of the apparatus “User Role 2”, the corresponding destination is “xyz.com/200” wherein “000” can be considered as dynamic field because it is dynamically changing based on user role))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting dimensional barcode to obtain data file from server of Terwilliger with the method of EVEVSKY detecting barcode in order to receive personalized content item from server taught by EVESKY.
Terwilliger in view of does not explicitly disclose data file includes client device configuration data.
Buchner discloses data file includes client device configuration data. (paragraph [0035]; scannable configuration code includes IP address, communication port number).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting multidimensional barcode to obtain data file from server of Terwilliger in view of EVESKY with the method of Buchner in order to use configuration data from barcode to connect host device with client device taught by Buchner.

Response To Arguments
13.	The applicant’s Arguments regarding claims has been respectfully considered.
Response to applicant’s arguments on third paragraph page 7, the examiner will maintain the double patenting rejections.
Response to applicant’s arguments on page 8, the applicant argues that the reference Evevsky discloses the appended to the barcode URL or the destination URL is simply a concatenation of the barcode URL with user name. The reference discloses the barcode URL is not modified, it discloses a destination URL is generated not by detecting and replacing a dynamic field in the barcode URL. The examiner does not agree the arguments. Because the reference Evevsky discloses destination URL is generated by replacing dynamic field in the barcode data including URL. The reference discloses URL data is modified with replacement value according to user role. Please see Fig.16 and paragraph [0125]; For example if the detecting barcode data is “xyz.com/000” and decode or generate the destination URL is “xyz.com/100 based on user role. If the detecting barcode data is “xyz.com/001” and decode or generate the destination URL is “xyz.com/101” wherein “000” and “001” can be considered as dynamic field and according to the user specific role, the dynamic field is replaced with corresponding value such as “100” and “101”. Therefore, the applicant’ arguments are not persuasive.

Conclusion
14.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Shenfield et al. US 2010/0258630 A1 (Systems and methods for updating resolved content of a mobile code) which discloses mobile code reading application detect a content update address field in the data format.
Weby US 2013/0173484 A1 (System and method for encoding and controlled authentication) which discloses encoding surface of ID cards, a combination of unique barcode and unique numbers.
Nishio et al US 2014/0298293 A1 (System for generating application software) which discloses capturing code, decoding code to retrieve information.

15.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-0255. The examiner can normally be reached on Monday through Friday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452